989 F.2d 504
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Daniel Kevin CONNERS, Appellant,v.UNITED STATES OF AMERICA, Appellee.
No. 92-3144.
United States Court of Appeals,Eighth Circuit.
Submitted:  February 26, 1993.Filed:  March 17, 1993.

Before JOHN R. GIBSON, WOLLMAN, and LOKEN, Circuit Judges.
PER CURIAM.


1
Daniel Kevin Conners appeals from the district court's1 denial of his motion to vacate his sentence under 28 U.S.C. § 2255.  We affirm.


2
Conners was convicted of eleven counts of wire fraud, embezzlement, and making false bank entries.  We affirmed his convictions.   United States v. Conners, 894 F.2d 987, 994 (8th Cir. 1990).  One of the arguments Conners presented on direct appeal was that he was unfairly prejudiced by a law clerk's facial expressions in sight of the jury during his testimony at trial.  We held that the trial court's finding that no "evidence or suggestion of a comment from the Court" had been made, in conjunction with the curative instructions given by the court, demonstrated that the court did not abuse its discretion in refusing to grant Conners further relief on this claim.   Id. at 993.


3
In this motion, Conners argues that the trial court erred in not polling the jury about the prejudicial effects of the alleged facial expressions.  As an initial matter, we note that the court offered to poll the jury, but Conners's counsel declined.  See id.  In any event, Conners may not now renew this argument, rejected on direct appeal, by slightly altering his emphasis.  Because we have previously held that the district court did not abuse its discretion in its handling of this issue, Conners may not now collaterally attack that holding.   See Dall v. United States, 957 F.2d 571, 572 (8th Cir. 1992) (per curiam).


4
Accordingly, we affirm.



1
 The Honorable James M. Rosenbaum, United States District Judge for the District of Minnesota, adopting the report and recommendations of the Honorable J. Earl Cudd, United States Magistrate Judge for the District of Minnesota